Citation Nr: 1617551	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-35 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss disability prior to May 12, 2012.

2.  Entitlement to a disability rating greater than 20 percent for the service-connected bilateral hearing loss disability from May 12, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In December 2012 the RO increased the rating for bilateral hearing loss to 20 percent effective May 12, 2012.  In June 2015 the Board denied the claim for an initial compensable rating for bilateral hearing loss prior to May 12, 2012 and a rating in excess of 20 percent from that date.  The Veteran filed a timely appeal of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (Joint Motion) the parties to the Joint Motion moved the Court to vacate and remand the part of the June 2015 Board decision that denied entitlement to an initial compensable rating for bilateral hearing loss prior to May 12, 2012 and a rating in excess of 20 percent from that date.  The Joint Motion was granted in a March 2016 Court Order.  

The Joint Motion also noted that the Board, in its June 2015 decision, remanded the claims of entitlement to service connection for a left eye disability, an initial rating greater than 10 percent for a right eye disability, and a total disability rating based on individual unemployability due to service connected disability.  The Court did not have jurisdiction over these claims that were remanded by the Board, which are currently pending further adjudication at the Agency of Original Jurisdiction (AOJ) and will not be considered here.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2016 Joint Motion found deficiencies in the June 2015 Board decision regarding consideration for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability.  Specifically, according to the Joint Motion, the Board failed to determine if the Veteran's exceptional disability picture exhibited such factors as "marked interference with employment," or "frequent periods of hospitalization."  

The Board cannot assign an extraschedular rating in the first instance; rather, a remand for referral to the Under Secretary for Benefits or Director of Compensation Service (Director) is necessary.  38 C.F.R. § 3.321(b)(1) (2015).  Thus, the claim for an initial compensable rating and a rating excess of 20 percent for bilateral hearing loss must be referred to the Director for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded"); 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must refer the claim to the Under Secretary for Benefits or the Director for consideration of an extraschedular rating.  The Under Secretary for Benefits or the Director must determine if the Veteran's service-connected bilateral hearing loss disability, rated initially as 0 percent disabling prior to May 12, 2012 and as 20 percent disabling from May 12, 2012, warrants the assignment of an extraschedular rating at any point during the period of appeal. 

2.  Following the referral to the Director and a response therefrom, the AOJ must readjudicate the claim.  Should an extraschedular rating be denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




